DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-27 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,188,207 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the issued patent is related to an apparatus and method for simultaneously testing a plurality of mobile devices (col. 1 lines 29-30).
Application No. 16/840,033
U.S. Patent No. 10,188,207 B2
1. An apparatus for simultaneously testing a plurality of mobile devices, comprising: a frame housing a plurality of device cabinets and a plurality of test cabinets; a plurality of retention devices disposed in the plurality of device cabinets; a plurality of test computers disposed in the plurality of test cabinets, wherein each test computer comprises a processor and a non-transitory computer readable storage medium storing a plurality 
mobile devices, comprising: a plurality of retention devices; a frame housing a plurality of device cabinets receiving the plurality of retention devices and a plurality of test cabinets containing a plurality of test computers corresponding with the plurality of device cabinets, each test computer having a processor and a non-transitory computer readable storage mobile device applications; a plurality of mobile devices, each positioned in one of the plurality of retention devices and electrically connected to one of the plurality of test computers and receiving one of the plurality of testing mobile device applications; a user computer electrically connected to the plurality of test computers and receiving test results of the plurality of mobile devices from one of the plurality of test mobile device applications; and a plurality of monitors corresponding to the plurality of device cabinets.

mobile devices, comprising: a plurality of retention devices; a frame housing a plurality of device cabinets receiving the plurality of retention devices and a plurality of test cabinets containing a plurality of test computers corresponding with the plurality of device cabinets, each test computer having a processor and a non-transitory computer readable storage medium storing a plurality of test mobile device applications; a plurality of mobile devices, each positioned in one of the plurality of retention devices and electrically connected to one of the plurality of test computers and receiving one of the plurality of testing mobile device applications; a user computer electrically connected to the plurality of test computers and receiving test results of the plurality of mobile devices from one of the plurality of test mobile device applications; and a plurality of monitors corresponding to the plurality of device cabinets.


Claims 2-17, 19-27 inherit the limitations of independent claims 1 and 18 and therefore are rejected under nonstatutory double patenting.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYODEJI O AYOTUNDE whose telephone number is (571)270-7983.  The examiner can normally be reached on Monday - Friday, 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AYODEJI O AYOTUNDE/Primary Examiner, Art Unit 2649